Title: To Alexander Hamilton from Samuel Hodgdon, 17 May 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 17 May, 1800
          
          The Gentleman of the Army who frequents my office and with whom I am on intimate terms of friendship, Know that my exertions are uniform to procure every requisite for the comfort and conveniency of the Troops under every possible circumstance. By the tenor of Captain Williamsons Letter the reverse must be concluded—By  the System in operation when I have reported on the returns sent to me, and have procured and sent the order for the receipt and transport of the Stores into the hand of the proper Officer I consider my Agency in the business at an end—This was done promptly in the present instance and until I heard the complaint I had reason to believe the Clothing was with the men for whom it was requested—The enclosed Letter  from the Store Keeper accounts for the delay—it seems all the articles called for were not in Store, a circumstance that ought to have been mentioned to me at the time that  by a proper communication suspicion of inattention or neglect might have been prevented—Nothing of which (I trust) can now  of ever will be justly chargable to me—
          I am, Sir, Your most obedient Servant.
          
            Samuel Hodgdon
          
          Genl Alexander Hamilton.
        